Citation Nr: 9917619	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee with bursitis and internal 
derangement, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to July 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In Littke the Court found that it was not sufficient for the 
examiner to report a "full" range of motion and that the 
report was inadequate because the motion was not reported in 
degrees.  The Court emphasized the need to measure the 
motion, noting the point at which pain affected motion.  See 
also DeLuca v. Brown, 6 Vet. App. 321 (1993).  Nevertheless, 
the April 1997 VA examination reported a "full" range of 
motion without the necessary measurements.  

The Board notes that the veteran's knee disability has been 
rated pursuant to both Diagnostic Code 5003 for degenerative 
arthritis, and also under Diagnostic Code 5257 for other 
impairment of the knee.  Ratings pursuant to the latter 
Diagnostic Code are warranted where the evidence shows 
recurrent subluxation or lateral instability.  The Board 
notes that the VA General Counsel has held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  Therefore, the Board feels 
that the RO should consider whether an additional rating is 
warranted pursuant to that regulatory interpretation.

In addition, the Board feels that a VA examination would be 
useful in determining whether the veteran currently has any 
lateral instability of the knee, and to determine the current 
severity of the veteran's knee disability.  That examination 
should also be used to determine whether any pain of the left 
knee joint results in loss of motion, excess motion, weakened 
motion, excess fatigability, or pain on motion.

The Board also notes that the veteran informed VA that he was 
scheduled for surgery on his knee in March 1997.  He further 
protested in his substantive appeal that VA did not consider 
all material evidence.  Therefore, the Board feels that an 
attempt should be made to determine whether he actually had 
the knee surgery.  If so, the medical records relating to 
that surgery, as well as all pertinent medical records, 
should be obtained and associated with his file.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disability since December 1, 1995.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
range of motion for the veteran's 
left knee, as measured by 
goniometer, and expressed in 
degrees.

c)  The examiner should state 
whether or not the veteran's left 
knee disability results in any loss 
of motion, excess motion, weakened 
motion, excess fatigability, or pain 
on motion.

d)  The examiner should state 
whether or not the veteran's left 
knee disability results in any 
recurrent subluxation or lateral 
instability.

e)  The examiner should state 
whether or not the veteran's left 
knee disability results in any 
dislocation or removal of the 
semilunar cartilage.  The examiner 
should also state whether or not 
there are frequent episodes of 
"locking" pain, and whether or not 
there is any effusion into the 
joint.

f)  The examiner should state 
whether or not any ankylosis of the 
left knee is shown.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, and should consider whether a 
rating pursuant to both Diagnostic Code 
5003 and Diagnostic Code 5257 is 
warranted pursuant to VAOPGCPREC 23-97 
(July 1, 1997).  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


